Peter Aspinwall of Boston plaint. conta Ino Evens sometime of Boston Defendt in an action of the case concerning a parcel of goods left in the hand of the sd Peter Aspinwall for the benefit of the Children belonging to the said Ino Evens to the value of fourteen pounds and five Shillings wch Estate of goods is in part laid out for the bringing up of the Children and Clothing of them Suitably which the sd Evens hath neglected to pay and for all due damages. . . . The Iury . . . found for the plaint. the goods Sued for to value of fourteen pound five Shillings and costs of Court Allowed Seventeen Shillings two pence.
Execucion issued. 5° Febr 1678.